Foster, J.
1. One branch of the first instruction given by the learned judge who presided at the trial was the following: “ If it was a part of such mutual agreement that the defendants were to go forward and procure the organization of a company, in which the plaintiff was to have stock for the money so paid, and deliver the stock to him, and they neglected or failed to do so, without his assent, and failed and refused to furnish his stock, the plaintiff could recover the money he had paid, with interest, after a reasonable time for furnishing the stock had elapsed.’’
But the exceptions state that “ it was. admitted that, neither at the time of the plaintiff’s purchase, nor ever after afterwards, did either, party agree to procure the organization of a company.” The instruction given would have been unobjectionable, if the issue which it submitted to the jury had not been precluded by this express agreement at the trial. But it is apparent that the verdict may have been rendered in total disregard of the binding and conclusive admission which has been quoted. The admission may have been intended to relate only to an express agreement to organize a corporation. But it is not so limited, either in terms or by implication; and we are not at liberty to engraft upon it a restriction omitted by the parties. This error may have sprung from mere inadvertence; but it would alone oblige us to grant a new trial.
2.' The second instruction given must be considered in con- - neetion with the second prayer for instructions made by the defendants and refused by the court. “ It was admitted that there was an understanding between Nickerson and the plaintiff, at the request of the defendants, that Lloyd should know notiling of the sale to the plaintiff, and that the defendants and Lloyd were to take the deed, or deeds, as trustees.” This admission makes it certain that the plaintiff was hot entitled, as the learned judge said he was, to a conveyance of his interest *443in the real estate, “ vesting the title thereof in him.” And the implication is pretty strong, that the parties, did not intend to have the name of the plaintiff inserted in the deed as a cestui que trust. For, as Lloyd was to be one of the trustees, this could hardly be done consistently with the mutual agreement of the parties that Lloyd was to be kept ignorant of the sale to the plaintiff. “ If the money was paid for one sixteenth of the real estate termed in the receipt the Cleaveland Mine, and not for stock,” then, under the circumstances stated, the plaintiff was entitled only to suitable evidence of his equitable interest in the property as one of the cestuis que trust. This evidence need not be a recital in the deed of trust, naming the plaintiff. Any written declaration of trust would suffice; it need not be under seal, nor in any particular form. The second prayer for instructions was therefore an accurate statement of the rule of law applicable to one aspect of the evidence, and was erroneously refused. The second instruction actually given was incorrect, for the same reasons.
Furthermore, we do not perceive that the case discloses any evidence that the plaintiff has ever demanded the only thing he was entitled to, namely, evidence of his equitable interest in the property held by the trustees. Nor do the defendants appear to have ever refused to give a further and more formal declaration of trust. -
We do not find it necessary now to consider whether the receipt given to the plaintiff when he paid his money, alone, or together with the subsequent letters from Nickerson, is sufficient ; or whether the defendants ought to have furnished anything more, if they had been called upon to do so. The whole trial seems to have proceeded upon an erroneous theory of the rights of the plaintiff and the obligations of the defendants.

Exceptions sustained,